DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 05/02/2021, which is a divisional application of U.S. Patent Application No. 16/441,017 filed on 06/14/2019.
	Currently, claims 1-20 are examined as below. 
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 05/02/2021. The IDS has been considered.
Claim Objections
Claims 4 and 11 are objected to because of the following informalities: 
	Regarding claim 4, in lines 2-3, “at least one of the the first dummy bonding vias” should read “at least one of the first dummy bonding vias.” One of the words “the” is excessive and should be removed.
	Regarding claim 11:
	In lines 1-2, “the at least one first dummy via” should read “the at least one first dummy bonding via.”
	In line 3, “the first active via” should read “the first active bonding via.” Such that the claim languages would be consistent with that in the base claim 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0221859 A1 to Chen et al. (“Chen”).

    PNG
    media_image1.png
    559
    839
    media_image1.png
    Greyscale

Regarding independent claim 7, Chen in Fig. 3B and Annotated Fig. 3B teaches a semiconductor structure 30 (¶ 34, anti-EMI semiconductor device 30; ¶ 32, identical components in each of the embodiments are marked with identical numerals), comprising: 
a first die 100 (¶ 21, semiconductor package 100 includes semiconductor die 102), comprising a first interconnect structure 206 (¶ 27, interconnection feature 206) and a first active pad 120 (¶ 26, second active conductive pad 120) electrically connected to the first interconnect structure 206 (Fig. 3B & ¶ 27); 
a first bonding dielectric layer 108, 122 (¶ 22, first dielectric layer 108; ¶ 26, third dielectric layer 122. These dielectric layers 108, 122 are treated as one bonding dielectric layer) over the first die 100 (Fig. 3B); 
at least one first dummy pad 128 (Annotated Fig. 3B & ¶ 30-¶ 31, conductive pad 128 that is right under and connects to dummy interconnection feature 222, is a dummy conductive pad) aside (i.e. at a distance away) the first active pad 120 in at least a part of the first bonding dielectric layer 108, 122, electrically isolated from the first interconnect structure 206 (Fig. 3B & ¶ 31, the entire dummy structure including all dummy conductive pads are isolated from dies 102, 104 and therefore are isolated from the interconnect structure 206); and 
a first active bonding via 126 (¶ 26, active through insulation via (active TIV) 126) and at least one first dummy bonding via 130 (¶ 30, dummy TIV 130) in at least a part of the first bonding dielectric layer 108, 122, wherein the first active bonding via 126 is electrically connected to the first active pad 120 (Fig. 3B & ¶ 26, active TIV 126 electrically connects to back-side active RDL and the conductive pad 120 is in the topmost layer of the back-side active RDL), and the at least one first dummy bonding via 130 is electrically floating (Fig. 3B & ¶ 30, dummy TIV 130 connects to a ground terminal 134 i.e. electrically floating).
	Regarding claim 8, Chen in Fig. 3B further teaches the first active bonding via 126 is in direct contact with the first active pad 120 (Fig. 3B & ¶ 27).
	Regarding claim 9, Chen in Annotated Fig. 3B further teaches the at least one first dummy bonding via 130 is in direct contact with the at least one first dummy pad 128 (Annotated Fig. 3B & ¶ 30-¶ 31).
	Regarding claim 12, Chen in Fig. 3B further teaches a first surface (upper surface) of the first active bonding via 126 is substantially coplanar with a first surface (upper surface) of the at least one first dummy bonding via 130, and a second surface (lower surface) opposite to the first surface of the first active bonding via 126 is substantially coplanar with a second surface (lower surface) opposite to the first surface of the at least one first dummy bonding via 130.
	Regarding claim 13, Chen in Annotated Fig. 3B further teaches a surface of the first active pad 120 is substantially coplanar with a surface of the at least one first dummy pad 128 (Annotated Fig. 3B).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3, 5-6 and 14-20 are allowed.
Regarding independent claim 1, U.S. Patent Publication No. 2017/0221859 A1 to Chen et al. in Fig. 3B teaches a semiconductor structure 30 (¶ 34, anti-EMI semiconductor device 30; ¶ 32, identical components in each of the embodiments are marked with identical numerals), comprising: 
a first die 100 (¶ 21, semiconductor package 100 includes semiconductor die 102), comprising a first interconnect structure 206 (¶ 27, interconnection feature 206) and a first active pad 120 (¶ 26, second active conductive pad 120) electrically connected to the first interconnect structure 206 (Fig. 3B & ¶ 27); 
a first bonding dielectric layer 108, 122 (¶ 22, first dielectric layer 108; ¶ 26, third dielectric layer 122. These dielectric layers 108, 122 are treated as one bonding dielectric layer) over the first die 100 (Fig. 3B); 
a first active bonding via 126 (¶ 26, active through insulation via (active TIV) 126) in the first bonding dielectric layer 108, 122, electrically connected to the first interconnect structure 206 (Fig. 3B & ¶ 27); and
a first dummy bonding via 130 (¶ 30, dummy TIV 130) in at least a part of the first bonding dielectric layer 108, 122., wherein the first dummy bonding via is electrically floating (Fig. 3B & ¶ 30, dummy TIV 130 connects to a ground terminal 134 i.e. electrically floating). 
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, a plurality of first dummy bonding vias in the first bonding dielectric layer, wherein the first dummy bonding vias laterally surround the first active bonding via.
Therefore, independent claim 1 is allowed.
Claims 2-3 and 5-6 are allowed, because they depend from the allowed claim 1.
	Regarding independent claim 14, Chen in Fig. 3B teaches a semiconductor structure 30 (¶ 34, anti-EMI semiconductor device 30; ¶ 32, identical components in each of the embodiments are marked with identical numerals), comprising: 
a first die 100 (¶ 21, semiconductor package 100 includes semiconductor die 102) and a second die 200 (¶ 27, semiconductor package 200 includes semiconductor die(s) 204); 
at least one first active bonding via 206 (¶ 27, one of the interconnection features 206) and a first dummy bonding via 222 (¶ 30, dummy interconnection feature 222) over the first die 100, wherein the first dummy bonding via 130 is electrically floating (Fig. 3B & ¶ 30, dummy TIV 130 connects to a ground terminal 134 i.e. electrically floating); and 
at least one second active bonding via 206 (¶ 27, the other one of the interconnection features 206) over the second die 206.
	However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, a plurality of first dummy bonding vias, wherein the first dummy bonding vias laterally surround the at least one first active bonding via, and a plurality of second dummy bonding vias over the second die, wherein the at least one second active bonding via 206 is bonded to the at least one first active bonding via, and the second dummy bonding vias are bonded to the first dummy bonding vias respectively.
Therefore, independent claim 14 is allowed.
Claims 15-20 are allowed, because they depend from the allowed claim 14.
Claims 4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim; and if any claim objections as set forth in this Office action are overcome.
Claim 4 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, wherein at least one of the the first dummy bonding vias is disposed between the first active bonding via and the first active pad.
Claim 10 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, wherein the at least one first dummy pad comprises a plurality of first dummy pads, and the first dummy pads laterally surround the first active pad.
Claim 11 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, wherein the at least one first dummy via comprises a plurality of first dummy vias, and the first dummy vias laterally surround the first active via.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2018/0240859 A1 to Yang relates to a 3D semiconductor structure including two semiconductor wafers, each of the wafers has an interconnect structure and a bonding layer including metallic pad structure for connecting the two semiconductor wafers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
	/ELISEO RAMOS FELICIANO/Supervisory Patent Examiner, Art Unit 2895